NUMBER 13-19-00260-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


        IN THE INTEREST OF A.A.A. AND J.L.A. JR., CHILDREN


                      On appeal from the 343rd District
                        Court of Bee County, Texas.



                      MEMORANDUM OPINION
           Before Justices Benavides, Hinojosa, and Tijerina
               Memorandum Opinion by Justice Tijerina

      Appellant Jose Luis Aguilar filed a notice of appeal from an “Order in Suit for

Modification of Support and to Confirm Support Arrearage” issued on April 9, 2019 in

trial court cause number B-08-1001-CV-C in the 343rd District Court of Bee County,

Texas. We dismiss the appeal for want of prosecution because appellant has failed to

timely file a second amended brief as ordered by this Court.

      The clerk’s record was filed on September 9, 2019. On October 11, 2019, this

Court notified appellant by letter that there was not a reporter’s record and that
appellant’s brief was due on or before November 12, 2019. Subsequently, appellant

filed his original brief and then his first amended brief with a motion for leave to file

the brief. On January 6, 2020, this Court notified appellant that his amended brief was

not in compliance with the Texas Rules of Appellate Procedure.

       On January 30, 2020, we granted appellant’s motion for leave to file the brief

and ordered appellant to file an amended brief on or before March 2, 2020. We advised

appellant that we would not grant any further extensions of time to file the brief “absent

exigent circumstances.” Nevertheless, more than nine months has passed and appellant

has not filed a second amended brief or a motion for extension for time to file a second

amended brief.

       This Court has the authority to dismiss an appeal for want of prosecution or because

the appellant has failed to comply with a requirement of the appellate rules, a court order, or

a notice from the clerk requiring a response or other action within a specified time. See TEX.

R. APP. P. 42.3(b),(c); Smith v. DC Civil Constr., LLC, 521 S.W.3d 75, 76 (Tex. App.—San

Antonio 2017, no pet.). The appellant has failed to comply with the appellate rules or respond

to the directives of the Clerk regarding filing an amended brief. See TEX. R. APP. P. 42.3(c).

Based on the foregoing, we strike appellant’s first amended, non-conforming brief, prohibit

appellant from filing another, and proceed as if appellant had failed to file a brief. See id.

38.9(a). We dismiss this appeal for want of prosecution and because the appellant failed to

comply with the requirements of the appellate rules and directives from the Clerk. See id. R.

38.8(a), 38.9(a), 42.3(b),(c); Johnson v. Dallas Hous. Auth., 179 S.W.3d 770, 770 (Tex.

App.—Dallas 2005, no pet.).




                                              2
                                 JAIME TIJERINA
                                 Justice

Delivered and filed the
3rd day of December, 2020.




                             3